Citation Nr: 1521474	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service-connection for a back disability only as secondary to service-connected right and left knee and foot disabilities.

2.  Entitlement to service connection for obesity, to include as secondary to service-connected right and left knee and foot disabilities.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for right foot hammer toes only as secondary to service-connected right and left knee and foot disabilities.

5.  Entitlement to service connection for left foot hammer toes only as secondary to service-connected right and left knee and foot disabilities.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for a psychiatric disability, including depression and an anxiety disorder, to include as secondary to service-connected physical disabilities.  

8.  Entitlement to a temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008.  

9.  Entitlement to an increased rating for right knee limitation of flexion associated with arthritis, rated as 10 percent disabling prior to October 1, 2012, and zero percent thereafter.  

10.  Entitlement to an increased rating for left knee limitation of flexion associated with arthritis, rated as 10 percent disabling prior to October 1, 2012, and zero percent thereafter.  

11.  Entitlement to an increased rating for right knee limitation of extension associated with arthritis, rated as 30 percent disabling from November 24, 2009, and 10 percent from October 1, 2012.  

12.  Entitlement to an increased rating for left knee limitation of extension associated with arthritis, rated as 10 percent disabling from November 24, 2009.  

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1997.  This matter came to the Board of Veterans' Appeals (Board) on appeal from January 2009, January 2012, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In the January 2009 rating decision, the RO, inter alia, denied service connection for a back disability, morbid obesity, diabetes, hammer toes of the right foot, hammer toes of the left foot, and a temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008.  In November 2009, the Veteran submitted a notice of disagreement with the RO's determinations.  Following the issuance of a Statement of the Case in August 2012, the Veteran perfected a timely appeal with these issues in September 2012.  

Also in the January 2009 rating decision, the RO denied disability ratings in excess of 10 percent for arthritis of the right and left knees with limitation of flexion.  In November 2009, the Veteran submitted a notice of disagreement with the RO's determination.  Although the record reveals some confusion on the part of the Veteran's representative and the RO in characterizing the November 2009 communication as a claim for increase versus a notice of disagreement, affording the Veteran the benefit of the doubt, the Board finds that the November 2009 statement falls within the regulatory framework for the filing of a notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  In that regard, the correspondence is in writing and expresses the Veteran's dissatisfaction with the ratings assigned for her service-connected right and left knee disabilities.  Finally, the statement was received within the requisite one-year time period of notification of the January 2009 rating decision.  Thus, the Board concludes that the Veteran initiated a timely appeal of the January 2009 rating decision denying ratings in excess of 10 percent for her service-connected right and left knee disabilities.  

Before the appeal was certified to the Board, in a November 2009 rating decision, the RO assigned the following ratings for the Veteran's service-connected right and left knee disabilities:  right knee limitation of extension, rated as 30 percent disabling, effective November 24, 2009; right knee limitation of flexion, confirmed and continued as 10 percent disabling; left knee limitation of extension, rated as 10 percent disabling, effective November 24, 2009; and left knee limitation of flexion, confirmed and continued as 10 percent disabling.  Although higher ratings were granted, the issues remained in appellate status, as the maximum schedular ratings were not assigned from the date of the claim nor did the Veteran withdraw her appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Thereafter, in a July 2012 rating decision, the RO decreased the ratings for the Veteran's service-connected right and left knee disabilities as follows:  limitation of right knee extension, 10 percent from October 1, 2012; limitation of right flexion, zero percent from October 1, 2012; and limitation of left knee flexion to zero percent, effective October 1, 2012.  Although the record shows that the RO characterized its actions as a reduction, in a staged rating context such as this, the provisions of 38 C.F.R. § 3.105(e) are not applicable.  See, e.g., O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).

In June 2014, the RO issued a Statement of the Case addressing the issues of entitlement to increased ratings for the Veteran's service-connected right and left knee disabilities.  She perfected a timely appeal via her submission of a VA Form 9 in July 2014.  To ensure the Veteran's claims are fully considered, the Board has characterized the issues on appeal as set forth above.  The Veteran is not prejudiced by the nature of Board's characterization of these issues, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the January 2012 rating decision on appeal, the RO, inter alia, denied service connection for fibromyalgia and TDIU.  In February 2012, the Veteran submitted a notice of disagreement with the RO's determination.  Again, although the record reveals continued confusion on the part of the RO and the Veteran's representative in characterizing the Veteran's February 2012 communication as a claim to reopen versus a notice of disagreement (see e.g. June 2012 Deferred Rating Decision and July 2012 VA Form 21-4138), affording the Veteran the benefit of the doubt, the Board finds that her February 2012 statement falls squarely within the criteria for a notice of disagreement and has treated it accordingly.  Following the issuance of a Statement of the Case in June 2014, the Veteran perfected a timely appeal with these issues in July 2014.  

In the March 2014 rating decision, the RO denied service connection for depression and an anxiety disorder.  In May 2014, the Veteran submitted a notice of disagreement with the RO's determination and in June 2014, a Statement of the Case was issued.  The Veteran perfected an appeal via her submission of a VA Form 9 in July 2014.  Although the issue on appeal was characterized by the RO as entitlement to service connection for depression and anxiety disorder, in light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue more broadly in order to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Again, the Veteran is not prejudiced by the Board's recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In reaching its decision below, the Board has reviewed the Veteran's VA paper claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  It appears that this additional evidence has also been reviewed by the RO.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection a back disability, right and left hammertoes, fibromyalgia, a psychiatric disability, a temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes, increased ratings for right and left knee disabilities, and a total rating based on individual unemployability due to service-connected disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the record shows that in February 2012, the Veteran submitted a claim for an increased rating for her service-connected right and left foot plantar fasciitis.  The record currently available to the Board contains no indication that the claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's obesity was not caused by disease or injury and is not a disability for VA compensation purposes.

2.  Diabetes mellitus was not present during the Veteran's active service or for many years thereafter and the record on appeal contains no indication that her current diabetes mellitus is causally related to her active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Diabetes mellitus was not incurred in active service, may not be presumed to have been incurred in active service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In May and June 2008 letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  The RO has also procured the Veteran's Social Security records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The Veteran has been afforded VA medical examinations in connection with the claims adjudicated in this decision.  38 C.F.R. § 3.159(c) (4) (2014).  After reviewing the record, the Board expressly finds that the examination reports obtained are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not argued otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The Veteran's service treatment records show that at her June 1994 military enlistment medical examination, she was noted to be 5 foot four inches tall.  Her weight was 170 pounds.  She was noted to be overweight by 25 pounds but was determined to be fit for enlistment in light of her body fat measurements.  In-service treatment records show that in March 1995, the Veteran was referred for a body fat analysis in connection with PRT (physical readiness test) requirements.  At that time, her weight was 186 pounds and she was noted to be overweight.  A complete laboratory workup and a physical examination were normal for any abnormalities, including a thyroid condition.  The Veteran was referred for nutritional counseling.  

In April 1995, the Veteran's weight was noted to be 190 pounds.  She was advised to keep exercising and watching her diet.  In May 1995, the Veteran's weight was noted to be 185 pounds.  She was diagnosed as being overweight and referred for additional nutritional counseling.  At that time, another diagnostic workup was again negative, including for thyroid problems.  In January 1996, the Veteran began an individual weight management program.  In May 1996, she requested a PRT waiver, stating that she was having difficulty losing weight.  It was noted that she had a history of obesity.  At that time, her weight was 190 pounds.  The impression was obesity.  A diagnostic work-up was again negative and the Veteran participated in continued nutritional and exercise counseling.  At her February 1997 military separation medical examination, the Veteran's weight was 185.  

The Veteran's service treatment records are entirely silent for complaints or findings of diabetes mellitus.  At her February 1997 military separation medical examination, laboratory testing was negative, including for sugar.  

The post-service record on appeal shows that the Veteran's weight continued to increase following her separation from active service.  At a June 1997 VA medical examination, her weight was 196 pounds.  VA clinical records show that in October 2000, the Veteran weighed 217.5 pounds.  At that time, she denied a history of diabetes mellitus.  

More recent VA clinical records show that in March 2008, the Veteran was diagnosed as having new onset diabetes mellitus.  She was given information and education on a diabetic 1,500 calorie diet.  During a November 2009 VA gynecology consultation, the Veteran reported a history of gestational diabetes.  She indicated that she had since been diagnosed as having diabetes mellitus.  The Veteran's weight was 223.4 pounds.  She claimed that she had difficulty exercising due to knee pain and was unable to swim as her local pool was too expensive.  She was diagnosed as being obese and offered nutritional counseling but she declined.  

The Veteran underwent VA medical examination in August 2010.  She reported a history of gestational diabetes during her pregnancies in 2004 and 2006.  She indicated that she had been diagnosed as having diabetes mellitus in 2008.  After examining the Veteran and reviewing the record, the examiner noted that the Veteran had been diagnosed as having diabetes mellitus in March 2008 which had progressed to a point that medication was now required.  He indicated that the Veteran's diabetes mellitus was not due to a disease or injury in service nor was it secondary to her obesity.  The examiner explained that although the Veteran's obesity aggravated her diabetes mellitus and imposed treatment difficulties, other conditions such as gestational diabetes were far more likely to be the contributing factors to her diabetes mellitus.  

With respect to the Veteran's obesity, the examiner noted that the Veteran contended that it was secondary to her service-connected arthritis of the knees and/or her service-connected plantar fasciitis as these conditions made it difficult for her to exercise, causing her to gain weight.  On examination, the Veteran's weight was 219 pounds.  In reviewing the record, the examiner noted that the Veteran's weight had progressed over the past 15 years.  After examining the Veteran and reviewing the record, however, the examiner concluded that the Veteran's obesity was not due to or aggravated by any disease or injury in service nor was it secondary to a service-connected disability, including arthritis of the knees or plantar fasciitis.  Rather, he explained that her obesity was strictly related to a calories input/output ratio.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for obesity

The Veteran seeks service connection for obesity.  She contends that her obesity is causally related to her service-connected knee and foot disabilities in that she is unable to exercise which has caused her to gain weight.  

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The term "disability" means an impairment of earning capacity resulting from a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as "damage inflicted on the body by an external force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)).  "Disease" means "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body."  Terry, 340 F.3d at 1384 (citing Dorland's at 511).

Without underlying pathology, VA has not recognized obesity as a disease entity for purposes of compensation.  See 38 C.F.R. § Part 4 (2014); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  In that regard, the Board notes that obesity caused by a surplus of calories from overeating is not caused by an external force (such as for an "injury"); rather, obesity in that case is a result of behavior.  Moreover, obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working most efficiently at what it is designed to do.

In this case, the medical evidence of record reflects multiple notations of obesity.  There is no probative evidence, however, suggesting that the Veteran's obesity is due to disease or injury.  Rather, service treatment records show that repeated diagnostic testing conducted in connection with the Veteran's weight gain was consistently negative for any pertinent abnormality such as a thyroid condition.  Moreover, according to an August 2010 VA medical opinion obtained by the RO, the Veteran's obesity is strictly related to a calories input/output ratio.  

The Board notes that basic entitlement to service connection, like payment of VA compensation, is limited to cases where there is a current disability which is the result of a disease or injury, including an injurious event, incurred in active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Applying the law to the facts of this claim, the Board concludes that the medical evidence does not show that the Veteran's obesity was incurred other than as a result of excess caloric intake.  In the absence of evidence that the Veteran's obesity was incurred during service as a result of a disease process or injury, or is secondary to a service-connected disability, the Board finds that there is no disability for which service connection may be granted.

Service connection for diabetes mellitus

The Veteran also seeks service connection for diabetes mellitus, which she contends she developed as a result of her obesity which she, in turn, contends was caused by her inability to exercise due to her service-connected knee and foot disabilities.  After considering the Veteran's contentions and the other evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board notes that record establishes that diabetes mellitus was not present during the Veteran's period of active duty or for many years thereafter.  Indeed, the record shows that she was not diagnosed as having diabetes mellitus until March 2008, more than a decade after her separation from service.  Moreover, the record does not show, nor has the Veteran contended, that her current diabetes mellitus is causally related to her active service or any incident therein.  

Rather, the Veteran contends that her diabetes mellitus is secondary to obesity caused by her service-connected bilateral knee and foot disability.  The record, however, contains no probative evidence supporting her theory of entitlement.  As set forth above, the Board has denied service connection for obesity.  Moreover, in August 2010, a VA medical examiner concluded that the Veteran's diabetes mellitus was not incurred in service nor is it secondary to her obesity.  The Board has reviewed the record but can find no other evidence supporting the Veteran's claim, nor has she pointed to any such evidence.  In summary, the record shows that diabetes mellitus was not present during the Veteran's active service or for many years thereafter.  Moreover, the record contains no indication that the Veteran's current diabetes mellitus is causally related to her active service or any incident therein, or causally related to or aggravated by any service-connected disability.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Service connection for a back disability

The Veteran seeks service connection for a back disability.  The Board notes that the available record does not show, nor has the Veteran contended, that a back disability was present during her active service or manifest to a compensable degree within one year of service, nor does the record contain any indication that a current back disability is causally related to her active service or any incident therein.  Rather, the Veteran contends that she developed a back disability as a result of an altered gait caused by her service-connected bilateral knee and/or foot disabilities and/or her obesity.  

In connection with her claim, the Veteran was afforded a VA medical examination in May 2008.  She reported chronic lumbar pain for the past six months.  The examiner noted that there was no evidence of low back illness, injury or disease while in service.  Examination showed that the Veteran exhibited a straight posture with a stable, smooth and symmetric gait.  After examining the Veteran and reviewing the record, the examiner diagnosed lumbago.  She noted that the Veteran had attributed her low back pain to her service-connected bilateral knee disability and her service-connected bilateral plantar fasciitis.  The examiner concluded, however, that the Veteran's back disability was less likely than not the result of her service-connected bilateral knee or foot disabilities.  Rather, she indicated that it was most likely secondary to the Veteran's body habitus and poor body mechanics. 

The Veteran was afforded a second a VA medical examination in August 2010.  After examining the Veteran and reviewing the record, the examiner diagnosed thoracolumbar muscle strain/pain.  He concluded that it was "very unlikely" that the Veteran's back disability was due to her obesity.  Rather, he indicated that it was "most likely associated with her biomechanics of walking as well as aggravated by movements of her lower back."  

Based on the evidence of record, the Board finds that an additional VA medical examination is necessary to clarify the nature and etiology of the Veteran's current back disability.  The Board has considered the May 2008 and August 2010 VA medical examinations, but finds that they are of limited probative value.  First, although the May 2008 VA examiner stated that the Veteran's back disability was less likely than not the result of her service-connected bilateral knee or foot disabilities, he did not provide a rationale for his conclusion, nor did he comment on the question of aggravation.  The August 2010 VA examiner similarly failed to provide a clear opinion on the relationship, if any, between the Veteran's back disability and her service-connected knee and foot disabilities.  Under these circumstances, another VA medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service connection for right and left foot hammer toes

The Veteran also seeks service connection for bilateral hammer toes.  The Board notes that the available record does not show, nor has the Veteran contended, that her hammer toe disability was present during her active service or for many years thereafter, nor nor does the record contain any indication that any current hammer toe disability is causally related to her active service or any incident therein.  Rather, the Veteran contends that she developed hammer toes as a result of an altered gait caused by her service-connected bilateral knee and/or plantar fasciitis disabilities.  

In connection with her claim, the Veteran was afforded a VA medical examination in August 2010.  In reviewing the record, the examiner concluded that the Veteran's right and left hammer toe disabilities were not due to or aggravated by any disease or injury in service, nor were they secondary to her service-connected bilateral plantar fasciitis and/or arthritis of the knees.  The examiner indicated that "[c]ongential, body habitus and biomechanics of walking are far more likely contributing factors to this condition."  The examiner, however, did not provide a rationale for his conclusion, nor did he comment on the question of aggravation.  Under these circumstances, another VA medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that at her her January 2015 hearing, the Veteran testified that Dr. B., a VA podiatrist who had treated her in Florida, "said that the reason why I had developed the hammer toes was because I was compensating for the pain that I had on the inside of my knees, forcing myself to walk on the outside, which had started curling my toes up."  Transcript at page 11.  The Veteran is advised that there is currently no such opinion of record and that it would be to her benefit to submit a statement from her podiatrist memorializing his purported opinion regarding the relationship between her hammertoe disability and her service-connected knee disabilities.  38 C.F.R. § 3.103 (2014); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008

Given the Veteran's contentions and the evidence of record, the Board finds that the Veteran's claim of service connection for right and left foot hammer toes must be resolved prior to further consideration of her entitlement to a temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  

Service connection for fibromyalgia

The Veteran also seeks service connection for fibromyalgia.  Although she concedes that she was not diagnosed as having fibromyalgia until 2008 or 2009, she contends that her fibromyalgia nonetheless had its inception during active duty, when she first began to experience symptoms such as joint pain.  

In connection with her claim, the Veteran was afforded a VA medical examination in February 2011.  At that time, she reported that she developed widespread stiffness in her joints in 2006 and was diagnosed as having fibromyalgia in 2010.  She indicated that she was currently taking Cymbalta for fibromyalgia and depression.  On physical examination, the examiner was unable to elicit muscle tenderness or trigger points consistent with the diagnosis of fibromyalgia.  He indicated that in reviewing the Veteran's clinical records, the Veteran had never been diagnosed as having fibromyalgia.  Rather, she had only been diagnosed with "fibromyalgia like symptoms."  He noted that trigger points and muscle tenderness, consistent with such a diagnosis, was not present on examination and a diagnosis of fibromyalgia was not warranted.  

Despite the examiner's findings, the Board finds that the record remains unclear as to whether the Veteran currently has fibromyalgia.  In that regard, VA clinical records dated subsequent to the February 2011 VA medical examination contain multiple notations of fibromyalgia.  For example, during a January 2012 VA clinic visit, it was noted that the Veteran had been diagnosed as having fibromyalgia in 2008 by a rheumatologist and had continued to experience pain regularly.  The assessments included fibromyalgia and the examiner recommended increasing the Veteran's dosage of Duloxetine.  Subsequent VA clinical records dated to June 2014 continue to show that the Veteran's active problem list includes fibromyalgia for which she remains under treatment with medication.  

Under these circumstances, the Board finds that the record remains unclear as to whether the Veteran currently has fibromyalgia and, if so, whether it is causally related to her active service or any incident therein.  Additional evidentiary development is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service connection for a psychiatric disability

The Veteran seeks service connection for a psychiatric disability, which she claims is secondary to her service-connected disabilities.  The Veteran has contended that a VA physician employed by the Iowa City VA Medical Center opined to her that her psychiatric difficulties were caused by her service-connected disabilities.  

In connection with her claim, the Veteran was afforded a VA psychiatric examination in June 2014.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's mental health condition was not proximately due to or the result of her service connected physical disabilities, to include irritable bowel syndrome, knee disabilities and foot disabilities.  The examiner noted that although the Veteran certainly had significant service-connected medical issues, she also had multiple other medical issues, such as fibromyalgia, diabetes mellitus, and cirrhosis, as well as numerous psychosocial stressors, including four children with ADHD whom she home schooled, a husband with PTSD and chronic pain issues, and a chaotic home life.  

In light of these factors, the examiner indicated that she had concluded that the Veteran's "mental health condition is the result of MANY psychosocial stressors along with her medical issues influencing psych symptoms, esp. her knee pain (which she reported as the most painful)."  She further indicated that "[o]ne cannot exclusively say that her mental health condition is due only to her medical stressors even though they play a role now and during her active duty service."  The examiner also noted that the Veteran's February 1997 military separation medical examination report showed that no psychiatric abnormalities were present at that time.  Additionally, she noted that because the Veteran had admitted to a period of inpatient treatment for depression at the age of 18, there was some indication that her depression preexisted service.  

For several reasons, the Board finds that the examiner's opinion is of little probative value.  First, the examiner has provided internally inconsistent conclusions.  For example, she stated that the Veteran's mental health condition was not proximately due to her service connected physical disabilities, to include her knee disabilities, but also stated that the Veteran's mental health condition is due to "medical issues influencing psych symptoms, esp. her knee pain."  In addition, the examiner appeared to suggest that the Veteran's psychiatric disability may have had its inception during service, noting that "[o]ne cannot exclusively say that her mental health condition is due only to her medical stressors even though they play a role now and during her active duty service," but then suggested that that a psychiatric disability was not present at service separation although it may have preexisted service.  Because the Veteran's June 1994 military enlistment medical examination report is negative for complaints or findings of a psychiatric disability, she is presumed to have been in sound condition at service entrance.  38 C.F.R. § 3.304(b)(1) (2014); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In summary, it is impossible discern the degree of probability of a nexus to service or whether the Veteran's service-connected disabilities caused or aggravated her current psychiatric disability.  The Board is prohibited from substituting its own medical opinion for that of a medical examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under these circumstances, another examination is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Increased ratings for right and left knee arthritis with limitation of flexion and extension

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to these claims.  First, the Board notes that there appear to be outstanding VA clinical records pertinent to the claims.  The record shows that the Veteran has reported receiving treatment at multiple VA medical facilities since filing her claim for an increased rating for her service-connected right and left knee disabilities, including at the Iowa City VA Health Care System, the North Florida VA Health Care System, the Minneapolis VAMC, the Sierra Nevada VA Health Care System, and the Tampa VAMC.  To ensure that the record on appeal contains complete medical records for the time period being rated, additional action by the RO is necessary.  

In addition, the Board notes that a VA medical examination is necessary in order to ensure that all aspect of the Veteran's service-connected right and left knee disabilities are considered.  In that regard, where a service-connected disability has multiple, separate and distinct manifestations, separate ratings may be assigned; accordingly, an adequate examination must address all manifestations of a service-connected disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

TDIU

Finally, the Veteran seeks TDIU due to service-connected disabilities.  Given her contentions and the applicable legal criteria, the Board finds that the service connection and increased rating issues discussed above should be resolved prior to further consideration of her entitlement to a total rating based on individual unemployability due to service-connected disability.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  

In addition, in light of the Veteran's contentions and the evidence of record, the Board also finds that a social and industrial survey considering the combined effects of the Veteran's service-connected disabilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that it contains complete VA clinical records corresponding to treatment of the Veteran's service-connected right and left knee disabilities for the period from May 2007 to the present.  

2.  After associating all additional records with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and access to any additional records in her electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that each current back disorder identified on examination is causally related to or aggravated by any service-connected disability, including her bilateral knee arthritis and/or bilateral plantar fasciitis.  The examiner must address the May 2008 VA examination, the August 2010 VA examination report, and the Veteran's lay statements that her disorder is due to an altered gait.

3.  After associating all additional records with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current right and left foot hammertoe disability.  The claims file and access to any additional records in her electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current right or left hammertoe disorder identified on examination is  causally related to or aggravated by any service-connected disability, including her bilateral knee arthritis and/or bilateral plantar fasciitis.  The examiner must address the August 2010 VA examination report and the Veteran's lay statements, to include her assertion that a VA physician informed her that her toe disorder is caused by her altered gait due to her service-connected knee disability.  

4.  After associating all additional records with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current fibromyalgia.  The claims file and access to any additional records in her electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran currently has fibromyalgia.  If not, the examiner should explain the basis for the determination and comment on the evidence of record, including the multiple notations of fibromyalgia in her VA clinical records.  If the examiner determines that the Veteran does have fibromyalgia, he or she should then provide an opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia is (a) causally related to her active service or any incident therein; or (b) causally related to or aggravated by any service-connected disability, including her bilateral knee arthritis and/or bilateral plantar fasciitis.  The examiner must address the Veteran's lay assertions and the February 2011 VA examination report.  

5.  After associating all additional records with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any current psychiatric disorder.  The claims file and access to any additional records in her electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.  

After examining the Veteran and reviewing the record, the examiner should provide identify all psychiatric disabilities currently present.  He or she should then provide an opinion, with supporting explanation, as to whether it is at least as likely as not that each current psychiatric disorder identified is (a) causally related to her active service or any incident therein; or (b) causally related to or aggravated by any service-connected physical disability, including her irritable bowel syndrome with biliary colic and GERD, bilateral knee arthritis, and bilateral plantar fasciitis.  

6.  After associating all additional records with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and severity of her service-connected right and left knee disabilities.  The claims file and access to any additional records in her electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should identify all symptomatology attributable to the Veteran's service-connected right and knee disabilities, to include whether there is any instability, limitation of flexion, limitation of extension, locking, giving way, swelling, painful motion, or scarring.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The examiner should also indicate whether or not the service-connected right and/or left knee disability requires the use of an assistive device such as a brace.  The report of examination should include an explanation for all opinions rendered.

7.  After any additional evidence is associated with the claims file and after development and adjudication of the Veteran's pending service connection and increased rating claims, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude her from securing and maintaining substantially gainful employment in light of her work history and level of education.  The examiner is requested to review the claims file, as well as her electronic Virtual VA and VBMS files, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) she experiences as a result of her service-connected disabilities.  The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report.  


8.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


